Dear Honorable Nigh,
The Attorney General has received your request for an official opinion, asking:
 "If the Legislature proposes a measure to the people which amends the Oklahoma Constitution and does not provide that a special election be held for that purpose, may the Governor order a special election to put the proposed measure to the people for their approval or rejection?"
We note that this Opinion only addresses constitutional amendments proposed by the Legislature. Okla. Const. Article XXIV, Section 1
prescribes the method by which the Constitution may be amended pursuant to a Legislative proposal. It states, in pertinent part:
    "Any amendment or amendments to this Constitution may be proposed in either branch of the Legislature, and if the same shall be agreed to by a majority of all the members elected to each of the two (2) houses, such proposed amendment or amendments shall, with the aye and nays thereon, be entered in their journals and referred by the Secretary of State to the people for their approval or rejection, at the next regular general election, except when the Legislature, by a two-thirds (2/3) vote of each house, shall order a special election for that purpose."
This constitutional provision has been interpreted in several cases. InState v. State Board of Equalization, 230 P.743 (Okla. 1924), the Oklahoma Supreme Court wrote:
    "The Constitution prescribes the method by which it may be amended, and the procedure so prescribed is the measure of the power to amend. The provisions of the Constitution for its own amendment are mandatory and binding, not only upon the Legislative Assembly, but also upon all the people as well; . . . for the constitutional provision supra, which rises superior to all attempted legislative enactment, expressly provides how such an amendment agreed to shall be submitted to the people, and that is, omitting the exception, where a majority of each house agrees to an amendment, it shall be referred at a general election by the secretary of state." Id. at 749.
Clearly, Okla. Const. Article XXIV, Section 1 prescribes two ways that a date is established calling for an election to submit an amendment to the Constitution to the people of Oklahoma for their approval or rejection. One way is for the Legislature, upon two-thirds (2/3) vote of each house, to order a special election to be held. Absent that ordering of a special election by the Legislature, such election will be held at the next regular general election.
These are the only methods prescribed for establishing a date calling for an election to submit an amendment to the Constitution proposed by the Oklahoma Legislature. The Governor plays no role in either method.
It is, therefore, the official opinion of the Attorney General that theGovernor may not order a special election to place a Constitutionalamendment proposed by the Legislature to a vote of the people for theirapproval or rejection. Okla. Const. Article XXIV, Section 1 mandates thatany amendment to the Constitution, proposed by the Legislature, besubmitted to the people for their approval or rejection, at the nextregular general election, except when the Legislature, by a two-thirds(2/3) vote of each house, orders a special election for that purpose.
MICHAEL C. TURPEN, ATTORNEY GENERAL OF OKLAHOMA
RICHARD MILDREN, ASSISTANT ATTORNEY GENERAL